Citation Nr: 0514998	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for status-post torn menisci 
of the left knee since January 3, 2002?

2.  What evaluation is warranted for status-post torn menisci 
of the right knee since January 3, 2002?

3.  What evaluation is warranted for a subcutaneous mass of 
the occipital area of the scalp since January 3, 2002?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1998 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified from 
the RO before the undersigned, seated in Washington, DC, at a 
videoconference hearing held in September 2003.  This case 
was remanded by the Board in May 2004 for further 
development; it was returned to the Board in March 2005.


FINDINGS OF FACT

1.  For the period since January 3, 2002, the veteran's 
status-post torn menisci of the left knee is not manifested 
by a compensable limitation of either flexion or extension, 
and there is no objective evidence of instability, locking, 
or giving way, or significant functional impairment on 
account of weakness, incoordination or excess fatigability.

2.  For the period since January 3, 2002, the veteran's 
status-post torn menisci of the right knee is not manifested 
by a compensable limitation of either extension or flexion, 
and there is no objective evidence of instability, locking, 
or giving way, or significant functional impairment on 
account of weakness, incoordination or excess fatigability.

3.  For the period from January 3, 2002, to August 30, 2002, 
the veteran's subcutaneous mass of the occipital area of his 
scalp measured 0.12 square inches, and it was nontender, 
without evidence of poor nourishment, repeated ulceration, 
functional impairment, exfoliation, exudation, itching, or 
disfigurement. 

4.  Since August 30, 2002, a subcutaneous mass of the 
occipital area of the veteran's scalp has measured 2.55 
square inches, but it has not objectively been manifested by 
identifiable pain, instability, adherence, or functional 
limitation; the mass is not disfiguring, elevated, or 
depressed.


CONCLUSIONS OF LAW

1.  For the period since January 3, 2002, the criteria for a 
rating in excess of 10 percent for status-post torn menisci 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5259, 5260, 5261 (2004).
 
2.  For the period since January 3, 2002, the criteria for a 
rating in excess of 10 percent for status-post torn menisci 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261.

3.  For the period from January 3, 2002, to August 30, 2002, 
the criteria for a compensable rating for a subcutaneous mass 
of the occipital area of the scalp have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7806, 7819 (2002).

4.  For the period since August 30, 2002, the criteria for a 
compensable rating for a subcutaneous mass of the occipital 
area of the scalp have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7819 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran filed his claim for service connection for right 
and left knee disabilities in January 2002.  In a March 2002 
correspondence, VA informed him of the information and 
evidence necessary to substantiate the claims for service 
connection.  VA advised him of his responsibilities as well 
as of VA's responsibilities in obtaining evidence in 
connection with his claims.  He was effectively advised to 
submit any pertinent evidence in his possession.  Service 
connection for right and left knee disabilities was granted 
in a September 2002 rating decision.  The rating decision 
also granted service connection for a subcutaneous mass 
located in the occipital area of the veteran's scalp.  

In May 2004 correspondence, VA informed the veteran of the 
information and evidence necessary to substantiate his claims 
for higher initial ratings for his right and left knee 
disorders and for the subcutaneous mass.  The correspondence 
also advised him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with the 
claims at issue.  He was additionally advised to submit any 
pertinent evidence in his possession.  His claims were 
thereafter reviewed in a November 2004 supplemental statement 
of the case.

The foregoing notices substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (2002).  The veteran was advised of both 
the former and the current rating criteria in the December 
2002 statement of the case.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The evidence on file 
includes service medical records and VA treatment records for 
October 2002 to November 2003, including from the VA Medical 
Centers in Asheville and Salisbury, North Carolina.  The 
Board notes that with respect to the Asheville facility, the 
records corresponding to each appointment attended by the 
veteran at that facility are on file.  In addition, at his 
September 2003 hearing the veteran reported that he was 
treated at one time for his subcutaneous occipital mass by a 
Dr. J. Tuttle.  In May 2004 the RO specifically requested 
that the veteran submit a form authorizing VA to obtain 
records from Dr. Tuttle; he was also advised that he could 
submit records from that physician himself.  The veteran has 
not authorized VA to obtain Dr. Tuttle's medical records, and 
has not submitted any records from him.  A June 2004 
correspondence indicates that the veteran has no further 
evidence to submit in connection with his claims.  The Board 
therefore concludes that VA's duty to assist the veteran in 
obtaining medical records in connection with his claims has 
been fulfilled.  See generally, Wood v. Derwinski, 1 Vet. 
App. 190 (1990).

In addition, the veteran was afforded VA examinations in 
connection with his claims in August 2002 and August 2004.  
The Board has reviewed the reports of the referenced VA 
examinations, and finds that they are adequate for the 
purpose of fairly adjudicating the instant claims.  In a 
January 2005 statement, the veteran contended that both knees 
are unstable and lock, and that his subcutaneous mass is 
growing (apparently based on what he was told by the August 
2004 VA examiner).  His contentions are duplicative of those 
previously considered when he was examined by VA, and he has 
not specifically alleged that his conditions have worsened 
since the August 2004 examination.  Cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the right and left knee disabilities, as well as the 
suboccipital mass, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

I.  Right and left knee disorders

The veteran's active duty service ended in January 2002.  
Service medical records show that while on active duty the 
veteran injured his right knee in a snowboarding accident, 
and underwent surgery for that knee in February 2001.  The 
left knee underwent surgery in November 2001.  Service 
connection was granted for residuals of torn menisci of both 
the right and left knees in September 2002; and each disorder 
was evaluated as 10 percent disabling effective January 3, 
2002.  The 10 percent evaluations have remained in effect 
since that time.

On file is the report of an August 2002 VA examination of the 
veteran, at which time he complained of daily discomfort 
affecting both knees, aggravated by prolonged sitting.  He 
explained that he experienced no pain when busy on his feet.  
He also reported occasional giving way of the right knee.  
Physical examination of the right knee demonstrated the 
absence of any swelling, tenderness, limitation of motion, 
deformity or pain on motion.  The knee exhibited marked 
crepitation.  Examination of the left knee showed the absence 
of any swelling, tenderness, or deformity.  It did 
demonstrate slight crepitation.  The veteran ambulated 
normally, without gait impairment.  He could toe and heel 
walk, hop, squat and bear weight on each leg without pain.  
X-ray studies of the knees were negative for any 
abnormalities, including degenerative joint disease.

VA treatment records for October 2002 to November 2003 
document complaints of bilateral knee pain the veteran 
reported interfered with his routines.  He also reported 
occasional locking and swelling of the knees, as well as 
right knee give-way.  The veteran reported employment in 
sales, and indicated that his bilateral knee pain interfered 
with work.  He reported owning a right knee brace, but 
indicated that it was painful to use.  The records show that 
he consistently demonstrated full range of motion in both 
knees, without any effusion, instability or patellar tracking 
symptoms, but with joint line tenderness.  A March 2003 entry 
shows that he presented without an assistive device, and 
reported that he no longer required assistance in 
strengthening his quadriceps.  X-ray studies in April 2003 
revealed some mild medial compartment narrowing and a little 
lateral left sided tilt.  MRI studies in May 2003 of the 
right knee showed moderate effusion and a possible meniscal 
tear, with intact ligaments and no chondromalacia.  An MRI 
study of the left knee was interpreted to show a possible 
medial meniscal tear.  

The records show that in July 2003 the veteran underwent left 
knee arthroscopy which revealed Grade 2 chondral changes on 
the undersurface of the patella (described as slight 
chondromalacia), which the treating physician described as 
representing early signs of degenerative joint disease.  The 
operative report indicates that the left knee cartilage was 
pristine, and no other significant left knee findings were 
reported.  There were no meniscal tears.  A treatment note 
dated 10 days after the arthroscopic procedure shows that the 
veteran exhibited excellent range of left knee motion.  A 
July 2003 statement by a VA physician indicates that the 
veteran required three weeks to recuperate from the procedure 
before he was able to return to work.  

In November 2003 the veteran reported that his knees were 
buckling and giving way; physical examination showed minimal 
bilateral knee tenderness, without effusion or crepitus.  His 
range of bilateral knee motion was normal.  The veteran was 
advised to wear knee sleeves.

At his September 2003 hearing before the undersigned, the 
veteran testified that he experienced right knee atrophy and 
limitation of motion, as well as daily right knee pain and 
instability.  He indicated that he occasionally wore a right 
knee brace and was told by a physician that his knee was 
arthritic.  With respect to the left knee, the veteran 
indicated that the knee gave way and was productive of 
decreased motion and constant swelling.  The veteran 
testified that he experienced morning stiffness in both 
knees, as well as giving way and constant swelling.  He 
explained that he could stand for about four hours before his 
knee pain becomes unbearable, and that he could sit for about 
30 minutes.  The veteran noted that his job involved walking, 
but that he nevertheless did not miss work on account of his 
knee problems, with the exception of three weeks when he 
underwent left knee surgery.  The veteran denied receiving 
regular treatment for his knees problems.

The veteran was afforded a VA examination in August 2004, at 
which time he reported experiencing bilateral knee pain, 
decreased range of motion, stiffness, occasional swelling, 
some instability, and locking.  He also indicated that his 
right knee tended to give way.  The veteran reported 
experiencing flare ups only when overdoing activities, such 
as prolonged sitting or walking, and he described 
experiencing increased pain with those activities.  The 
veteran denied requiring assistive devices and denied 
experiencing episodes of dislocation or recurrent 
subluxation.  The veteran indicated that he worked in retail 
sales, but denied missing work on account of his knee 
disorders, other than in 2003 in connection with the left 
knee surgery.  He reported experiencing problems with 
performing any type of strenuous activity, explaining that he 
voluntarily restricted his participation in sports and 
similar activities; he denied any impact of his knee 
disorders on his activities of daily living.  

Physical examination showed that the veteran's knees were 
normal in appearance.  He exhibited tenderness over the joint 
spaces in both knees, but did not exhibit any right or left 
knee swelling or redness.  He was able to extend the right 
knee to 0 degrees, with evident pain, and to flex the knee to 
125 degrees, with complaints of pain at the terminal 10 
degrees.  The veteran extended his left knee to 0 degrees, 
without pain, and flexed it to 125 degrees, with complaints 
of pain at the terminal 10 degrees.  The veteran held his 
knees in full flexion for only a few minutes before extending 
the knee in response to pain.  His knees demonstrated 
crepitance.  The examiner noted that the veteran evidenced no 
increased functional impairment with repetitive motion 
testing.  The examiner also noted the absence of any 
abnormality with varus and valgus stress testing.  The 
examiner indicated that X-ray studies he reviewed were 
normal.

In an October 2004 addendum, the examiner indicated that 
while the veteran reported experiencing fatigue, weakness and 
lack of endurance, the appellant did not describe any 
associated functional impairment.  The examiner explained 
that he did not notice any additional impairment of motion 
other than that recorded in the examination report, and that 
he could not provide an opinion as to any additional 
functional limitation based on the veteran's complaints 
without resort to speculation.  The examiner also indicated 
that while the veteran experienced flare ups, the appellant 
did not report any additional functional loss or limitation 
of motion during those flare ups; the examiner explained that 
he was therefore unable to provide an opinion as to any 
additional functional limitation from flare ups without 
resort to speculation.  He also noted that the normal 
findings on X-ray studies of the knees meant that the knees 
were not arthritic.  He lastly explained that the normal 
findings on varus and valgus stress testing meant that 
subluxation and lateral instability were not present in the 
knees.

In several statements on file, the veteran contends that both 
knees are painful, unstable, and tend to lock.

Analysis

The RO has evaluated the veteran's right and left knee 
disabilities as 10 percent disabling each under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under that diagnostic code, a 
10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Alternatively, a 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for either knee.  In this regard, neither the 
veteran's right knee nor his left knee disorder is manifested 
by a limitation of flexion to 30 degrees, or by a limitation 
of extension to 15 degrees.  Further, the records 
consistently show that the veteran's right and left knee 
ligaments are stable, and the August 2004 examiner 
specifically indicated that the veteran did not have any, let 
alone moderate, recurrent subluxation or lateral instability.  
There moreover is no evidence of malunion of the tibia and 
fibula, and while the veteran has undergone a right 
meniscectomy and arthroscopies on both knees, there is no 
evidence of a dislocated semilunar cartilage, or of more than 
rare effusion in either knee.  The Board acknowledges that 
the veteran consistently reports experiencing frequent 
locking of both knees as well as instability, but the 
clinical evidence shows that none of his treating or 
examining physicians observed right or left knee locking or 
instability on evaluation, or otherwise concluded that such 
symptoms were nevertheless present.  The Board finds that the 
probative value of his statements and testimony concerning 
the locking and instability symptoms are outweighed by the 
findings of his treating and examining physicians.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  While the veteran 
demonstrated right quadriceps atrophy in service, by March 
2003 he reported to VA clinicians that he had adequately 
strengthened the knee muscles, and when examined by VA he 
could heel and toe walk, hop and squat without difficulty.  
The August 2004 examiner concluded that the veteran 
experienced no additional limitation of motion with repeated 
motion testing, and that the veteran in any event did not 
describe experiencing any additional functional limitation in 
either knee on account of weakness, fatigability, or lack of 
endurance.  The veteran's knees were consistently described 
as normal-appearing on examination, and he exhibits a normal 
gait.  Although the veteran clearly evidences pain with range 
of motion testing, his bilateral knee extension is 
unaffected, and his bilateral knee flexion is impaired only 
in the terminal 10 degrees; he can still flex each knee to 
115 degrees before the onset of pain.  The record therefore 
shows that the veteran is adequately compensated by the 10 
percent ratings assigned each knee.  VAOPGCPREC 9-2004; 69 
Fed. Reg. 59990 (2004).

The Board notes that while an August 2003 VA treatment note 
suggests that the veteran has arthritis affecting his left 
knee (despite the July 2003 operative report indicating that 
his knee cartilage was pristine), X-ray and MRI studies on 
file have consistently demonstrated the absence of arthritis 
in either knee.  In any event, in the absence of instability 
in either knee, the provisions of VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997), are not for application.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board notes, however, that while the veteran has reported 
to his treating physicians that his knee disorders interfere 
with his activities and work, he has in fact been employed 
for several years, and reported losing time from work only in 
the three week period following his left knee arthroscopy in 
2003.  The veteran has not explained how or if his knee 
disorders interfere with his employment, and there is 
otherwise no evidence suggesting that either knee disorder 
adversely impacts his employment beyond the 10 percent rating 
already assigned for each joint.  In addition, the current 
evidence of record does not reflect frequent periods of 
hospitalization because of either service-connected 
disability, or indicate that the manifestations of either 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for right and left knee disorders, assigned the 
veteran an effective date for the award of service connection 
for each knee of January 3, 2002.  The Board has reviewed the 
evidence of record, but concludes that the veteran's right 
and left knee disabilities have remained no more than 10 
percent disabling each under any applicable rating criteria 
for the entire period from January 3, 2002.  Fenderson.  

II.  Subcutaneous mass of the occipital area of the scalp

Service connection for a subcutaneous mass of the occipital 
area of the scalp was granted in a September 2002 rating 
decision, and the disorder was evaluated as noncompensably 
disabling effective from January 3, 2002.  The noncompensable 
evaluation has remained in effect.

On file is the report of an August 2002 VA examination of the 
veteran, at which time he reported the presence of a mass 
located in the occipital region of his scalp which 
occasionally hurt, and which was growing slightly in size.  
Physical examination revealed a nontender mass located in the 
occipital region of the scalp.  The subcutaneous mass 
measured 0.3 by 0.4 inches (0.12 square inches), was slightly 
movable, and was unattached to the skin.  The examiner 
concluded that the mass was not fluctuant.  X-ray studies of 
the veteran's skull were negative.  

VA treatment records for October 2002 to November 2003 
contain an October 2002 entry recording the veteran's 
complaint of a knot located on the back of his head, with 
pain emanating from that area.  Physical examination showed a 
2-centimeter lipoma-like cyst.  In November 2003 he reported 
that the mass was becoming more painful. 

At his September 2003 hearing the veteran testified that he 
was not receiving regular treatment for the subcutaneous 
mass.  He testified that the mass was painful to the touch, 
and productive of headache-like pain.  He also indicated that 
he had lost two days of work, and has had to leave work 
early, on account of the subcutaneous mass.  The veteran 
testified that he personally considered the subcutaneous mass 
disfiguring.

At his August 2004 VA examination, the veteran complained of 
itching and pain at the site of the subcutaneous mass.  He 
denied any functional or occupational impairment associated 
with the mass.  Physical examination disclosed the presence 
of a 1.7 by 1.5-inch (2.55 square inch) soft, mobile, 
encapsulated mass on the posterior aspect of the scalp.  The 
examiner noted the absence of any overlying scale or 
erythema, or any visible central punctum.  The examiner also 
indicated that the mass was not painful or associated with 
hair loss.  The examiner diagnosed the mass as a likely 
emerging epidermal inclusion cyst.

In a November 2004 addendum, the examiner clarified that the 
mass was not disfiguring or associated with any scarring.

In several statements on file the veteran contends that the 
subcutaneous mass is disfiguring and painful, and growing 
larger.  He also indicates that the mass produces headache 
symptoms at least three times each week, causing him to leave 
work early.

Analysis

The RO evaluated the subcutaneous mass of the occipital scalp 
as noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  Prior to August 30, 2002, that 
diagnostic code provided that benign new skin growths were to 
be rated as scars, or as for eczema (dependent on location, 
extent and repugnant or otherwise disabling character of 
manifestations).  

Prior to August 30, 2002, scars of the head, face or neck 
warrant a non-compensable evaluation if they are slightly 
disfiguring or a 10 percent evaluation if they are moderately 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was appropriate for superficial scars 
which were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable evaluation.  A 10 percent rating was 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800),  scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or impairment  of 
function.  

The revised criteria provide that a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.

The eight "characteristics of disfigurement" are as 
follows:  Scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and Note (1).  

As 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 pertain 
to scars involving areas other than the head, these 
diagnostic codes are not for application.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

A.  Former rating criteria

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the subcutaneous mass on the occipital scalp.  
The only pertinent evidence consists of the report of the 
August 2002 VA examination which shows that the mass measured 
0.12 square inches, without any tenderness, adherence to the 
underlying skin, or fluctuance.  The evidence for the period 
prior to August 30, 2002, does not suggest that the 
subcutaneous mass was disfiguring, poorly nourished, 
ulcerated, tender and painful, or productive of any 
functional limitation.  Nor does the evidence demonstrate any 
exfoliation, exudation or itching associated with the mass.

In short, the evidence is against the assignment of a 
compensable rating for the subcutaneous mass under any 
applicable diagnostic code.  Entitlement to an initial 
compensable rating for the subcutaneous mass in the occipital 
area of the scalp for the period prior to August 30, 2002, is 
therefore not warranted. 

B.  Current rating criteria

Review of the evidence on file since August 30, 2002, shows 
that while the veteran testified that the mass is painful and 
productive of headache-like symptoms, the August 2004 
examiner concluded that the mass was not objectively painful, 
VA treatment records do not suggest that the mass is tender, 
and the veteran has not been diagnosed with any headache 
disorder associated with the mass.  Moreover, the 
subcutaneous mass measures less than 3 square inches, it is 
not objectively disfiguring (according to the August 2004 
examiner), it is soft and mobile, and it does not involve any 
scaling or erythema, or any functional impairment.

Moreover, the evidence does not otherwise show that the mass 
is at least 5 inches in length, or at least 0.25 inch wide at 
widest part, or that the surface contour of the mass is 
elevated or depressed, or adherent to underlying tissue.  The 
evidence also does not show that the mass is unstable.  

In short, the evidence does not support the existence of even 
one characteristic of disfigurement, or otherwise warrant 
assignment of a compensable rating under any other applicable 
diagnostic code.  The Board consequently finds that the 
preponderance of the evidence is against the claim, and that 
an initial compensable evaluation for the subcutaneous mass 
on the occipital scalp since August 30, 2002 is denied.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Although the veteran contends that he has missed work or left 
early on account of pain from his subcutaneous mass, as 
discussed previously his examiners have consistently 
described the mass as nontender and painless, and the veteran 
himself denies any functional impairment associated with the 
mass.  The veteran has been employed for several years, and 
has not suggested or shown that the subcutaneous mass has 
actually adversely impacted his employment.  In addition, the 
current evidence of record does not reflect frequent periods 
of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  The evidence instead 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria, and there simply is 
no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell; 
Shipwash.

The Board lastly notes that the RO, in granting service 
connection for the subcutaneous mass on the occipital scalp, 
assigned the veteran an effective date for the award of 
service connection of January 3, 2002.  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's subcutaneous mass has remained noncompensably 
disabling under any applicable rating criteria for the entire 
period from January 3, 2002.  Fenderson.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status-post torn menisci of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
status-post torn menisci of the right knee is denied.

Entitlement to an initial compensable rating for a 
subcutaneous mass of the occipital area of the scalp is 
denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


